730 N.W.2d 250 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Wayne Earl LaFOUNTAIN, Defendant-Appellant.
Docket No. 131484. COA No. 265709.
Supreme Court of Michigan.
May 2, 2007.
On order of the Court, the application for leave to appeal the May 4, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for leave to add supplemental issue is DENIED.
MARILYN J. KELLY, J., would grant leave to appeal.